Exhibit 10.3
Mr. Eugene Rusch
February 16, 2011
February 16, 2011
Eugene C. Rusch
1310 Crowne Reserve Drive
Birmingham, AL 35244

Re:   Separation Agreement and Release

Dear Gene:
As we have discussed, your employment with SurModics, Inc., including its
subsidiary SurModics Pharmaceuticals, Inc. (“SurModics”), will end effective
February 16, 2011. The purpose of this Separation Agreement and Release letter
(“Agreement”) is to set forth the specific separation pay and benefits that
SurModics will provide you in exchange for your agreement to the terms and
conditions of this Agreement.
By your signature below, you agree to the following terms and conditions:
     1. End of Employment.

  a.   Your employment with SurModics will be continued until February 16, 2011,
and this will be considered your Employment Termination Date.     b.   Except as
otherwise provided in this Agreement, you will be entitled to your current rate
of salary and employment benefits through your Employment Termination Date,
after which, you will not be entitled to any compensation or other benefits of
employment except as set forth in this Agreement.     c.   You are not eligible
for any other payments or benefits except for those expressly described in this
Agreement, provided that you sign and do not rescind this Agreement, and
otherwise comply with the terms of this Agreement.

     2. Separation Pay and Benefits. Specifically in consideration of your
signing this Agreement and subject to the limitations, obligations, and other
provisions contained in this Agreement, SurModics agrees as follows:

  a.   To pay you a lump sum amount, less applicable withholdings, equal to
(i) six (6) months base salary, and (ii) $100,000 (in satisfaction of amounts
owed to you as a retention payment). The payment described in this Section 2.a.
will be paid within ten (10) business days after the expiration of the
rescission periods described in Section 5 below; or on the next scheduled
pay-date following the expiration of the rescission periods described in
Section 5 below, whichever is later, and shall be considered timely if placed in
the U.S. Mail, postage prepaid, and postmarked on the date such payment is due.
If the date such payment would be due falls on a weekend or holiday, payment

 



--------------------------------------------------------------------------------



 



Mr. Eugene Rusch
February 16, 2011

      shall be considered timely if it is placed in the U.S. Mail, postage
prepaid, on the next business day following such weekend or holiday.     b.   To
pay you a lump sum benefits continuation payment of $6,528, less applicable
withholdings, to assist you with the cost of COBRA insurance continuation
following your Employment Termination Date, to be paid within ten (10) business
days after the expiration of the rescission periods described in Section 6
below. By your signature below, you acknowledge and agree that SurModics may
modify or terminate its group insurance plans at any time and that you shall
have the same right to participate in SurModics’ group insurance plans only as
is provided on an equivalent basis to SurModics’ employees. In order to continue
coverages, you must elect COBRA coverage in accordance with the applicable plan
documents. Nothing in this Agreement extends your COBRA period for continuation
of your insurance coverage under SurModics’ group plans.     c.   To provide
outplacement support through Right Management Consultants for three months;
provided, however, that if you have not located suitable employment within three
(3) months, the outplacement services will be extended for one additional three
month period.

     3. Release of Claims. Specifically in consideration of the separation pay
and benefits described in Section 2, and to which you would not otherwise be
entitled, by signing this Agreement you, for yourself and anyone who has or
obtains legal rights or claims through you, agree to the following:
          a. You hereby do release, agree not to sue, and forever discharge all
of your rights you may have to any relief of any kind from SurModics (as defined
below) of and from any and all manner of claims, demands, actions, causes of
action, administrative claims, liability, damages, claims for punitive or
liquidated damages, claims for attorney’s fees, costs, interest and
disbursements, individual or class action claims, requests for equitable relief,
or any other demands of any kind whatsoever, you have or might have against them
or any of them, whether known or unknown, in law or equity, contract or tort,
arising out of or in connection with your employment with SurModics, or the
termination of that employment, or otherwise, and however originating or
existing, from the beginning of time through the date of your signing this
Agreement.
          b. This release includes, without limiting the generality of the
foregoing, all of your rights to relief of any kind from SurModics for any
claims, including claims you may have for wages, bonuses, commissions,
penalties, deferred compensation, vacation pay, separation benefits, back pay,
front pay, reinstatement, equitable relief, compensatory damages, damages for
alleged personal injury, liquidated damages, punitive damages, failure to keep
any promise, breach of a covenant of good faith and fair dealing, breach of
fiduciary duty, estoppel, your claims, if any as a “whistleblower”, defamation,
invasion of privacy, negligence, assault, battery, intentional or negligent
infliction of emotional distress, fraud, misrepresentation, retaliation or
reprisal, constructive discharge, false imprisonment, interference with
contractual or business relationships, improper discharge (based on contract,
common law, or statute, including any federal, state or local statute or
ordinance prohibiting discrimination or retaliation in employment), violation of
the United States Constitution, the Minnesota Constitution, the California
Constitution, the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,
the Minnesota Human Rights Act, Minn. Stat. § 363.01 et seq., Title 25 of the
Code of Alabama, the California Fair Employment and

 



--------------------------------------------------------------------------------



 



Mr. Eugene Rusch
February 16, 2011
Housing Act, Cal. Gov’t Code § 12900 et seq., the Unruh Civil Rights Act, Cal.
Civ. Code § 51 et seq., the California Law on Equal Pay, Cal. Labor Code §
1197.5, Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq., the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the Employee
Retirement Income Security Act of 1976, 29 U.S.C. § 1001 et seq., the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., 42 U.S.C. § 1981, the Equal Pay
Act, the Worker Adjustment and Retraining Notification Act, the Sarbanes-Oxley
Act, the Genetic Information Nondiscrimination Act, the Fair Credit Reporting
Act, the Lilly Ledbetter Fair Pay Act of 2009, any claim arising under workers’
compensation non-interference or non-retaliation statutes such as Minn. Stat. §
176.82, and any claim for retaliation or discrimination based on sex, race,
color, creed, religion, age, national origin, marital status, sexual
orientation, genetic information, disability, status with regard to public
assistance or any other protected class, or sexual or other harassment.
          c. This release also includes all rights you have under Cal. Civil
Code § 1542, which states that: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” You agree that this waiver covers all claims
whether or not you now know about such claims. You hereby waive any and all
relief not provided for in this Agreement. You understand and agree that, by
signing this Agreement, you waive and release any past, present, or future claim
to employment with SurModics.
          d. You affirm that you have not caused or permitted, and to the full
extent permitted by law will not cause or permit to be filed, any charge,
complaint, or action of any nature or type against SurModics, including but not
limited to any action or proceeding raising claims arising in tort or contract,
or any claims arising under federal, state, or local laws, including
discrimination laws. Excluded from this covenant are any claims which cannot be
waived by law, including, without limitation, the right to file a charge with or
participate in any investigation conducted by the Equal Employment Opportunity
Commission (“EEOC”) or any state or local agency. Nothing in this Agreement is
intended to interfere with such right. You agree to waive, however, your right
to any monetary recovery should the EEOC or any state or local agency pursue any
claims on your behalf.
          e. You are not, by signing this Agreement, releasing or waiving
(1) any vested interest you may have in any 401(k) or employee stock purchase
plan by virtue of your employment with SurModics, (2) any rights or claims that
may arise after the Agreement is signed, (3) the post-employment benefits and
payment specifically promised to you under this Agreement, (4) the right to
institute legal action for the purpose of enforcing the provisions of this
Agreement, or (5) the right to file a claim for unemployment benefits.
          f. SurModics, as used in this Section 3, shall mean SurModics, Inc.
and its related entities, insurers, and its and their present and former
officers, directors, shareholders, trustees, employees, agents, attorneys,
representatives and consultants, and the successors and assigns of each, whether
in their individual or official capacities, and the current and former trustees
or administrators of any pension or other benefit plan applicable to the
employees or former employees of SurModics, in their official and individual
capacities.
     4. Notice of Right to Consult Attorney and Forty-Five (45) Day
Consideration Period. By signing this Agreement, you acknowledge and agree that
SurModics has informed you by this Agreement that (1) you have the right to
consult with an attorney of your choice prior to signing this

 



--------------------------------------------------------------------------------



 



Mr. Eugene Rusch
February 16, 2011
Agreement, and (2) you are entitled to forty-five (45) days from the receipt of
this Agreement and Disclosure, not counting the day upon which you receive them,
to consider whether the terms of this Agreement are acceptable to you. SurModics
encourages you to use the full 45-day period to consider this Agreement but you
have the right, if you choose, to sign this Agreement prior to the expiration of
the forty-five (45) day period.
     5. Notice of Right to Rescind this Agreement. You are hereby notified of
your right to rescind the release of all claims contained in Section 3 with
within fifteen (15) calendar days of your signing this Agreement. This Agreement
will not become effective unless and until the 15-day rescission period has
expired without your rescission of it. In order to be effective, the rescission
must
          a. Be in writing; and
          b. Delivered to Jan Webster, SurModics, Inc., 9924 West 74th Street,
Eden Prairie, MN 55344-3523, by hand or mail within the required period.
This Agreement will be effective upon the expiration of the 15-day period
without rescission. You understand that if you rescind any part of this
Agreement in accordance with this Section 6, you will not receive the separation
pay or benefits described in Section 2 and you will be obligated to return any
such benefits and payment if already received.
     6. Return of Property. By signing this Agreement, you acknowledge and agree
that all documents and materials relating to the business of, or the services
provided by, SurModics are the sole property of SurModics. By signing this
Agreement you further agree and represent that you have returned to SurModics
all of its property, including but not limited to, all customer records and
other documents and materials, whether on computer disc, hard drive or other
form, and all copies thereof, within your possession or control, which in any
manner relate to the business of, or the duties and services you performed on
behalf of SurModics.
     7. Confidential and Proprietary Information. By signing this Agreement, you
acknowledge and agree that you have had access in your employment with SurModics
to confidential and proprietary information of SurModics and further acknowledge
and agree that the release or disclosure of any confidential or proprietary
information of SurModics will cause SurModics irreparable injury. By signing
this Agreement, you acknowledge that you have not used or disclosed, and agree
that you will not at any time use or disclose, to any other entity or person,
directly or indirectly, any confidential or proprietary information of
SurModics. For purposes of this Agreement, the term “confidential or proprietary
information” shall include, but not be limited to, customer lists and
information pertaining to customer lists; contact lists; and information about
the personal or business affairs of SurModics’ customers, vendors, or employees.
     8. Non-Disparagement. You agree not to defame, or denigrate the reputation,
character, image, products or services of SurModics.
     9. Confidentiality. You agree not to disclose or discuss, directly or
indirectly, in any manner whatsoever, any information regarding either; (1) the
contents and terms of this Agreement, or (2) the substance and/or nature of any
dispute between SurModics and any employee or former employee, including
yourself. You agree that the only people with whom they

 



--------------------------------------------------------------------------------



 



Mr. Eugene Rusch
February 16, 2011
may discuss this confidential information are your legal and financial advisors
and your spouse, provided they agree to keep the information confidential, or as
otherwise required by law.
     10. Non-Competition. You acknowledge and reaffirm your commitment to adhere
to the Invention/Non-Disclosure Agreement you previously entered with SurModics,
which is attached to this agreement (the “Non-Competition Agreement”). You agree
that that Non-Competition Agreement survives your separation from employment, is
unaffected by this Agreement and remains binding upon you according to its
terms.
     11. Remedies. If you breach any term of this Agreement, SurModics shall be
entitled to its available legal and equitable remedies, including but not
limited to suspending and recovering any and all payments and benefits made or
to be made under this Agreement. If SurModics seeks and/or obtains relief from
an alleged breach of this Agreement, all of the provisions of this Agreement
shall remain in full force and effect.
     12. Non-Admission. It is expressly understood that this Agreement does not
constitute, nor shall it be construed as, an admission by SurModics or you of
any liability or unlawful conduct whatsoever. SurModics and you specifically
deny any liability or unlawful conduct.
     13. Successors and Assigns. This Agreement is personal to you and may not
be assigned by you without the written agreement of SurModics. The rights and
obligations of this Agreement shall inure to the successors and assigns of
SurModics.
     14. Law Governing. This Agreement shall be governed and construed in
accordance with the laws of the State of Minnesota.
     15. Full Agreement. This Agreement contains the full agreement between you
and SurModics and may not be modified, altered, or changed in any way except by
written agreement signed by both parties. The parties agree that this Agreement
supersedes and terminates any and all other written and oral agreements and
understandings between the parties, except for the Non-Competition Agreement,
and any stock option grant agreements between you and SurModics, which shall
remain in full force and effect according to their terms.
     16. Acknowledgment of Payment. By signing this agreement, you represent and
confirm that you have been fully paid for all wages, overtime, commissions,
bonuses, and other compensation that you earned during my employment with
SurModics or that were due to you in connection with the termination of that
employment, including without limitation any amounts owed to you under the
SurModics Pharmaceuticals cash retention program implemented in December 2010.
You also represent and confirm that during your employment with SurModics you
received all leaves of absence that you requested and to which you were entitled
under the Family Medical Leave Act or any other law.
     17. Taxes. The payments under this Agreement are intended to be exempt
from, or to comply with, the provisions of Section 409A of the Internal Revenue
Code and the interpretative guidance thereunder, including the exceptions for
short-term deferrals, separation pay arrangements, reimbursements, and in-kind
distributions, and shall be administered accordingly. SurModics makes no
representation or warranty to you regarding the tax treatment of any payment
hereunder and you will be solely responsible for taxes in connection with any
such payments.

 



--------------------------------------------------------------------------------



 



Mr. Eugene Rusch
February 16, 2011
     18. Acknowledgment of Reading and Understanding. By signing this Agreement,
you acknowledge that you have read this Agreement, including the release of
claims contained in Section 3, and understand that the release of claims is a
full and final release of all of your rights that you may have to any relief of
any kind for any claims against SurModics (as defined in Section 3). By signing,
you also acknowledge and agree that you have entered into this Agreement
knowingly and voluntarily.
* * * * *
After you have reviewed this Agreement and obtained whatever advice and counsel
you consider appropriate regarding it, please evidence your agreement to the
provisions set forth in this Agreement by dating and signing both copies. Please
then return one copy of this Agreement in the envelope provided. You should keep
the other copy for your records.
Sincerely,
SURMODICS, INC.

         
By
  /s/ Jan Marie Webster
 
   
 
  Jan Marie Webster    
 
  Vice President, Human Resources    

 



--------------------------------------------------------------------------------



 



Mr. Eugene Rusch
February 16, 2011
ACKNOWLEDGMENT AND SIGNATURE
          By signing below, I acknowledge and agree to the following:

•   I have had adequate time to consider whether to sign this Separation
Agreement and Release.   •   I have read this Separation Agreement and Release
and the Disclosure carefully.   •   I understand and agree to all of the terms
of the Separation Agreement and Release and the Disclosure.   •   I am knowingly
and voluntarily releasing my claims against SurModics.   •   I have not, in
signing this Agreement, relied upon any statements or explanations made by
SurModics except as for those specifically set forth in this Separation
Agreement and Release.   •   I intend this Separation Agreement and Release to
be legally binding.

Accepted this 16 day of February, 2011.

     
/s/ Eugene C. Rusch
 
   
Signature
   
 
   
Eugence C. Rusch
 
   
Print Name
   

 